


Exhibit 10.2






Tesoro Panama Company S.A.
c/o Arias, Fabrega & Fabrega
Attn: Ricardo Arango
Plaza 2000, 16th Floor, 50th Street
P.O. Box 0816-01098
Panama, Republic of Panama
Attn: Finance Department


Geneva, 18 October 2010




UNCOMMITED LETTER OF CREDIT FACILITY AGREEMENT
(“Agreement”)


Dear Sirs,
We are pleased to inform you that an uncommitted and secured revolver letter of
credit facility (the "Facility") subject to a collateral pool (the “Collateral
Pool” as defined in the Facility A Agreement, as defined below) in favour of
Tesoro Panama Company, S.A. with registered office at c/o Arias, Fabrega &
Fabrega, Plaza 2000, 16th Floor, 50th Street, Panama, Republic of Panama, a
company validly and duly incorporated and existing under the laws of Panama has
been approved by the credit committee of BNP Paribas (Suisse) SA, Geneva
("BNPP", "Leneder" or the "Bank").


The Facility is granted in connection with, and is subject to availability of, a
credit facility made available by BNP Paribas New York Branch and other lenders
(“Facility A”) pursuant to an Uncommitted Revolving Credit Agreement, dated as
of the date hereof (the “Facility A Agreement”), executed by and among, inter
alia, the Borrower and BNP Paribas New York Branch, as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Facility A Agreement.


Please find below an outline of the terms and conditions governing the Facility.


1. Borrower:    Tesoro Panama Company, S.A. (the "Borrower")


2. Lender:    BNP Paribas (Suisse) S.A.
3. Security Agents/    BNP Paribas (Suisse) S.A. and BNP Paribas New York
Branch. BNP Paribas (Suisse)
Administrative Agent:    S.A. shall further serve as administrative agent for
all current and future lenders hereunder.
The duties of the BNP Paribas New York Branch (in its capacity as a collateral
agent) and the Bank (in its capacity as a collateral agent), collectively, the
“Security Agents”, are set out in the Intercreditor Agreement (“Combined
Facilities Intercreditor Agreement”) entered into by and between the Bank and
BNP Paribas New York Branch for and on behalf of the Lenders under the Faciltiy
A Agreement.


4. Facility Type:    
Uncommitted, revolving, secured collateral pool credit facility.
It is understood that the Bank is under no obligation whatsoever to issue
Documentary Credits or to countersign LOIs or to make Advances and retains the
right at its sole and absolute discretion to accept or reject any drawing
requested by the Borrower at its sole and absolute discretion, notwithstanding
whether the Conditions Precedent and Subsequent (Annex 1) are fulfilled and
whether or not an Event of Default has occurred.




--------------------------------------------------------------------------------




5. Facility Purpose:
This Facility finances the purchase of Products by the Borrower from suppliers,
destined for immediate resale or for transport to Panama, discharge into and
storage in the storage facilities of Petroterminal de Panama and subsequent
resale.

The Borrower intends to reimburse the Facility either:
(a) through drawings under Facility A; or
(b) the proceeds of receivables relating to the resale of Products.
The Facility is available through:
(c) the issuance of letters of credit and standby letters of credit
(collectively "Documentary Credits") in favour of suppliers;
(d) countersignature of letters of indemnity ("LOI" as defined below) issued by
the Borrower in favour of its buyers to which it sold Products or in favour of
BNP Paribas New York Branch; and
"LOI" shall mean the undertaking made by the Borrower, countersigned by the
Bank, in favour of either
(i)
a buyer to indemnify the same for all damages, losses and other costs such buyer
may suffer arising from the fact that the Borrower is unable to timely deliver
the relevant shipping documents to such buyer (the foregoing in order to induce
the buyer to make payment for amounts due to the Borrower under the relevant
sale contract); or

(ii)
BNP Paribas New York Branch to indemnify the same for all damages, losses and
other costs BNP Paribas New York Branch may suffer arising from the fact that
the Borrower is unable to deliver the relevant shipping documents to BNP Paribas
New York Branch (the foregoing in order to induce BNP Paribas New York Branch to
approve a corresponding drawing under Facility A as per Section 5(a) above)

The Bank will only countersign a LOI if the relevant shipping documents are
subject to a Documentary Credit issued by the Bank and will be presented to the
Bank by the beneficiary.
6. Facility Amount:
The aggregate amount in principal, interest and commission outstanding
(“Outstanding Amount”) under the Facility may not exceed USD 150,000,000 (United
States Dollars one hundred and fifty million), the amount being decided and set
by the Bank at its entire discretion and subject to modification at any moment
without specific prior written notification nor justification. Further, (A) the
Outstanding Amount, taken together with all amounts outstanding with respect to
Facility A, may not exceed the lesser of (i) $700,000,000, or (ii) the amount of
the Collateral Pool, and (B) pursuant to Section 9(e) of the Combined Facilities
Intercreditor Agreement, upon any change in the “Maximum Availability Amount”
(as such term is defined in the Facility A Credit Agreement) under the Facility
A Credit Agreement pursuant to Section 2.04(a) of the Facility A Credit
Agreement, the availability hereunder shall be immediately and automatically
amended to reflect a “Facility B Maximum Amount” (as such term is defined in the
Facility A Credit Agreement) in accordance with Section 2.04(a) of the Facility
A Credit, but in each case subject increases in the amount hereunder consented
to and approved in accordance Section 2.04(b) of the Facility A Credit.
Notwithstanding the foregoing, the availability hereunder shall not exceed
$150,000,000 without the consent of the Bank.

To determine the Outstanding Amount hereunder:
(a) Documentary Credits are accounted for at the Banks net liability to the
beneficiary, calculated on a daily basis (in particular owing to the impact of
price fluctuation clauses contained in the Documentary Credit); and




--------------------------------------------------------------------------------








(b)     LOI are accounted for at US$ 1 each.
7. Hedging
An appropriate hedging arrangement with BNP Paribas Commodity Futures, Inc will
be

Arrangement:
entered into with respect to purchased Products as further specified in the
Facility A Agreement.

8. Exchange of
The Borrower acknowledges and agrees that all drawings and reimbursements under

Information:
this Facility will be co-ordinated with Facility A Agreement.



The Borrower agrees that the Bank and BNP Paribas New York Branch may fully
disclose and exchange any and all information and documentation in respect of
this Facility and Facility A (including but not limited to the regular
Collateral Pool Reports) and the Borrower releases the Bank and BNP Paribas New
York Branch from all applicable banking secrecy and any other confidentiality
obligations with respect to such mutual exchange of any information by the Bank
and BNP Paribas New York Branch as contemplated by this Facility or Facility A.
9. Availability Period:
The Bank will not issue any Documentary Credit after the Expiration Date, unless
extended by mutual agreement.

10. Conditions
Issuance of any Documentary Credit or countersignature of a LOI is subject to:

Precedent and
Subsequent:
(a)    completion of the General and Specific Conditions Precedent as per Annex
1; and

(b)    delivery of a Collateral Pool Report evidencing that the Obligations (as
defined in the Facility A Agreement) and all outstanding obligations hereunder
(including contingent obligations) are not greater than the value of Collateral
Pool.
11. Security
As defined in the Facility A Agreement and the security documents in Annex 1.

Agreements:
12. Security Package:
The Facility and Facility A shall be fully secured on a pari passu basis by a
first priority perfected security interest (subject to Permitted Liens) granted
under all applicable laws by the Borrower in favor of the Bank and the
Collateral Agent for the benefit of the Facility A Lenders (and a pari passu
security interest granted to the Facility A Lenders or any counterparty that is
an affiliate of a Facility A Lender and has entered into interest rate and
commodity swaps with the Borrower subject to individual and aggregate caps (each
a “Swap Lender”)) in all the Borrower's present and future personal property
(other than customary excluded property and as otherwise agreed) wherever
located (collectively, the “Pledged Collateral”), including, but not limited to:

(1) cash located in bank accounts at BNP Paribas New York Branch :
(2) all accounts receivable of the Borrower relating to the re-sale of Products;
(3) all investment and hedging accounts (to be held at approved brokers and
subject to tripartite agreements),
(4) all inventory of the Borrower, whether in storage or in transit
(5) all bills of lading to the order of or endorsed to the order of either Agent
or other documents evidencing the storage of Products such as tank warrants;
(6) any machinery and equipment of the Borrower;
(7) all rights of the Borrower under letters of credit for which it acts as
beneficiary;
(8) all contract rights of the Borrower;
(9) all cash proceeds of the sale or other liquidation of any of the above
mentioned assets; and
(10) marked to market of over the counter hedging contracts.


The Borrower will be required under the transaction documents to maintain










--------------------------------------------------------------------------------




satisfactory insurance on all tangible Pledged Collateral and other assets with
respect to which the Collateral Agent (BNP Paribas New York Branch, in such
capacity) shall be listed as additional insured or loss payee.


The Facility A Lenders, the Bank and the Swap Lenders will also enter into an
intercreditor agreement or agreements (collectively, the “Swap Lender
Intercreditor Agreement”) governed by New York law for purposes of clarifying
their respective rights with respect to the Pledged Collateral.
13. Repayment and
Amounts paid by the Bank under Documentary Credits or LOI are due for

Maturity:
reimbursement by the Borrower the same value day.



Should the Borrower not reimburse the same value (for example due to
non-availability under Facility A), the Bank may at its full discretion agree to
account amounts paid under the Documentary Credit as an advance (“Advance”) or
insist on immediate reimbursement. If granted, such Advance is due for
reimbursement no later than ten (10) Business Days after the day on which
reimbursement was due as per the first paragraph of this section 12, or, if
earlier on the Expiration Date.
Advances will be accounted as overdrafts (respectively as current account debt)
and will bear interest at the one month Eurodollar Rate plus 2.75% per annum.
Interest is compounded on quarterly basis (interest on interest). The same
applies if the Bank refuses to grant an Advance and demands immediate
reimbursement of amounts paid under Documentary Credits or LOI
14. Final Maturity:
The Banks' liabilities under all Documentary Credits must be reduced to zero (or
cash collateral as determined by the Bank must be provided) and all Advances
must be reimbursed latest on Expiration Date, unless extended.

15. Undertakings:
The Borrower undertakes:

(a)
not to create or permit to arise other than to the benefit of the Bank any
security interest over any or all of the Products financed hereunder or over the
receivables of its resale (unless expressly permitted under Facility A);

(b)
to inform the Bank if a Default or an Event of Default has occurred under
Facility A;

(c)
to inform the Bank of any occurrence of which it becomes aware which would be
reasonably likely to materially and adversely affect its ability to perform its
obligations under this Agreement;

(d)
not, without the prior consent of the Bank enter into any material amendment or
other material change in any of the Security Agreements;

(e)
to provide sufficient cash collateral (up to the amount of the excess), within
one (1) Business Day after demand by the Bank, should the Outstanding Amount
exceed the availability limits set forth in Section 6 above.

16. Event of Default:
If:

(a)
any amount due under the Agreement is not paid at its maturity; or

(b)
the Borrower breaches any material obligation hereunder or contained in any
Security Agreement; or

(c)
any material provision of this Agreement and in the Security Agreements is or
becomes invalid, illegal or unenforceable in any respect under the law of any
applicable jurisdiction; or









--------------------------------------------------------------------------------




(d)
the Borrower fails to provide any documents listed in the section Condition
Subsequent upon reasonable request from the Bank; or

(e) an Event of Default has occurred under the Facility A Agreement;


then
(1) the Borrower shall:
- procure that the liabilities and obligations of the Bank under all Documentary
Credits and LOI are immediately reduced to zero and/or provide cash collateral
within 1 Business Day from the receipt of the written demand in an amount
specified by the Bank (up to the aggregate Face Amount of the Documentary
Credits and LOI then outstanding);


- immediately reimburse all Advances (in principal, interest and commissions);
and


and (2) the Bank shall be entitled to enforce its rights over the shipping
documents (and apply the proceeds of such per the terms of the Combined
Facilities Intercreditor Agreement and the Swap Lender Intercreditor Agreement
to the outstanding amounts under this Facility and Facility A).


In the event that any Advance is not repaid when due, or in the event that any
other amount payable hereunder is not paid within 5 days following the Bank's
request, then the Bank has the right to claim from the Borrower in addition to
the interest stipulated in Section 13 hereof a penalty interest on such amounts
outstanding from time to time at a rate of 2% per annum.
17. Sub-participation
The Bank may, without the consent of the Borrower, enter into risk participation

and Assignment:
arrangements, and/or grant a sub-participation to certain banks (“Participants”)
in respect of this Facility.



The Bank will disclose to the Borrower the identity of each Participant and its
share in the Facility.


The Borrower acknowledges that each issuance of a Documentary Credit or
countersignature of LOI may be subject to prior approval of all such
Participants, and accordingly such issuance may only occur at the earliest 24
hours (during business hours) after delivery of a suitable request for the
Documentary Credit or LOI (as determined by the Bank) to such Participants.
Equally the granting of an Advance may be subject to approval by such
Participants.


The Bank may, with the consent of the Borrower in the event an Event of Default
has not occurred and is continuing, assign all or any of its rights and benefits
under the Facility, or transfer all or any of its rights, benefits and
obligations under the Facility to any other person or insure its risks under the
Facility.


The Bank may, without the consent of the Borrower in the event an Event of
Default has occurred and is continuing assign all or any of its rights and
benefits under the Facility or transfer all or any of its rights, benefits and
obligations under the Facility to any other person or insure its risks under the
Facility.


For the above purposes, the Bank (and BNP Paribas New York Branch) may fully
disclose and exchange any and all information and documentation in respect of
this Facility and Facility A (including but not limited to the regular
Collateral Pool Reports under Facility A) with potential Participants and
assignees and the Borrower releases the Bank and BNP Paribas New York Branch
from all applicable banking secrecy and any other confidentiality obligations as
relating to such disclosures and exchanges with prospective participants and
assignees.






--------------------------------------------------------------------------------




18. Indemnification:
The Borrower shall pay the Bank, on the Bank's demand, all reasonable legal fees
and out-of-pocket expenses incurred by the Bank in connection with the
preparation, negotiation and execution of this Agreement, any Security Agreement
or any risk participation arrangement and related legal opinion.

The Borrower hereby agrees to indemnify and hold harmless the Bank for all costs
and out-of-pocket expenses including, without limitation, reasonable legal fees,
related disbursements, which it may incur in contemplation of, or in connection
with, the enforcement of, preservation of its rights under this Agreement or any
Security Agreement as a result of any breach by the Borrower of any
representation, warranty or other obligation under this Agreement or under any
Security Agreement.
The Borrower shall pay the Bank, on the Bank's demand, all reasonable legal fees
and out-of-pocket expenses incurred by the Bank in connection with any amendment
or supplement to this Agreement or any Security Agreement or risk participation
arrangement.
19. Tax Gross up Clause:
Any payment to be made to the Bank hereunder shall be made free and clear of and
without deduction or withholding for or on account of taxes. If at any time the
Borrower is required to make any deduction or withholding in respect of taxes
from any payment to be made hereunder, the Borrower shall pay such additional
amounts as may be necessary to ensure that, after the making of such deduction
or withholding, the Bank receives on the due date for such payment a net sum
equal to the sum it would have received had no such deduction or withholding
been made, unless such taxes are attributable to the Bank's failure to deliver
proper tax forms that would reduce or eliminate such taxes.

Without prejudice to the preceding provisions, if the Bank is required by law to
make any payment on account of tax (not being any tax on the overall net income
of its principal or lending office for this Agreement, any tax imposed by the
Bank's jurisdiction of organization or applicable lending office, or any branch
profits taxes) on, or in relation to, any sum received or to be received
hereunder by the Bank, the Borrower will upon demand of the Bank, indemnify it
against such tax.
20. Representation
Borrower hereby represents and warrants that:

and Warranties:
(a)
it is a company legally incorporated and validly existing under the laws of
Panama and has all requisite power and authority to own assets and to conduct
its operations in the manner in which they are currently owned and conducted;

(b)
it has all necessary corporate power and authority to execute, deliver and
perform its obligations under this Agreement and under the Security Agreements,
the execution, delivery and performance by the Borrower under this Agreement and
under the Security Agreements has been authorized by all necessary corporate
action on its part; and this Agreement and the Security Agreements have been
duly and validly executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms;

(c)
there is no legal action pending or, to the best of its knowledge, threatened
against it, which might materially affect its ability to fulfil any of its
obligations hereunder;

(d)
it has not withheld documents or information that may materially alter the
Bank's appraisal of the risks related to the transaction contemplated hereby;
and

(e)
each of the representations and warranties set out in this section shall be

















--------------------------------------------------------------------------------






deemed to be repeated on each date on which the issuance of a Documentary Credit
or the granting of an Advance is requested and shall be deemed to be
continuously made as long as all amounts due by the Borrower to the Bank
pursuant hereto have not been paid or repaid in full;
The accuracy of the representations and warranties set out in this section is a
condition precedent to the Bank's obligations hereunder.
21. Invalidity:
If at any time any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect under the law of any jurisdiction, neither the
validity, legality and enforceability of the remaining provisions nor the
validity, legality or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

22. Pricing:
As per Annex 2.



23. Communication:
Each communication to be made hereunder shall be made in writing but, unless
otherwise stated, may be made by registered letter with a copy by telefax. Any
communication or document to be made or delivered by one person to another
pursuant to this Agreement shall be made or delivered to that other person at
the address identified below and shall be deemed to have been made or delivered
when (in the case of any communication made by telefax) the addressee's
answerback is received by the sender following dispatch is not a business day in
the country of the addressee it shall be deemed to have been delivered at the
commencement of business on the next business day or (in the case of any
communication made by letter) when left at that address whether in the course of
the post or otherwise;



Addresses:
BNP Paribas (Suisse), attn. M Bernard Le Goff, 2 Place de Holland, 1204 Genève,
Tel. [ ] , Fax: [ ]


Tesoro Panama Company, S.A.


19100 Ridgewood Parkway
San Antonio, Texas 78259
Attn: Finance Department


Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language.
24. Amendments:
All amendments to this Agreement shall be in writing. No amendment, waiver or
consent shall, unless in writing and signed by the Facility A Agent, result in a
Prohibited Amendment (as defined in the Combined Facilities Intercreditor
Agreement).

25. Governing Law
This Facility is governed by and construed in accordance with Swiss law.

and Jurisdiction
The exclusive jurisdiction shall be the courts of the canton of Geneva,
Switzerland, provided that the Bank may at its discretion bring proceedings
before any United States federal court located in the State of New York.


The Borrower herewith appoints Multifiduciaire Genève SA, Carrefour de Rive 1,
Case postale 3369, 1211 Genève 3 Switzerland, Attn: Rachel Chieffo, (Tél: 022 /
718 41 19, Fax: 022 / 786 58 90), as its process agent
(Zustellungsbevollmächtigter) in Switzerland (the “Swiss Process Agent”) for all
communication from any courts and insolvency officials in relation to any and
all












--------------------------------------------------------------------------------




legal and/or enforcement proceedings arising out of or in connection with this
Agreement. Furthermore, the Borrower undertakes to immediately appoint a
successor Swiss Process Agent in case of a resignation of the Swiss Process
Agent, it being understood and agreed that a resignation of the Swiss Process
Agent may only become effective upon due appointment of a successor Swiss
Process Agent.


Please note that the above mentioned terms and conditions serve strictly as
guidelines and are subject at any time to modification without prior notice.
Because the Facility is uncommitted, the decision to issue any Documentary
Credit or LOI or to make any Advance hereunder at any time shall be in the sole
and absolute discretion of the Bank, and the Bank shall have no obligation
whatsoever at any time to make any Advance or issue any letter of credit.
The Bank may decline to issue any Documentary Credit or LOI or to make any
Advance at any time for any reason whatsoever without there being the need for
the Bank to justify such refusal. Accordingly, the Borrower hereby covenants and
agrees that it will not at any time rely on the availability of a Documentary
Credit or an LOI or an Advance under the Facility. Equally, the Borrower will
not rely on a clean track record of fully approved drawing requests.
In addition, any other relevant documentation signed by the Borrower shall be
applicable to the Facility.
We kindly ask you to acknowledge receipt of the present letter and your
agreement with the terms and conditions of the Facility by signing and returning
to us the enclosed copy.
We look forward to developing our relationship with your company and are
available for any further information you may require.
This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy.
Meanwhile, we remain,
Yours sincerely,
BNP PARIBAS (SUISSE) SA, as Lender,
as Administrative Agent, and as Collateral Agent


Date:
/s/ B. LE GOFF                 /s/HABEGGER DANIEL
Name: B. Le Goff                Name: Habegger Daniel
Title: Executive Officer            Title: Executive Officer    




Annexes:
Annexe 1:
Conditions Precedent
Annexe 2:
Pricing





We agree to the foregoing
For and on behalf of Tesoro Panama Company, S.A.:


Date:
/s/ G. SCOTT SPENDLOVE
Name: G. Scott Spendlove
Title: SPV, Chief Financial Officer & Treasurer








--------------------------------------------------------------------------------






We acknowledge and agree for purposes of Sections 8 (“Exchange of Information”)
and 17 (“Sub-participation and Assignment”):


For and on behalf of BNP Paribas, New York Branch:


Date: 10/5/10
/s/ MATTHEW L. ROSETTI                 /s/ KEITH COX_________________
Name: Matthew L. Rosetti                Name: Keith Cox
Title: Vice President                    Title: Managing Director






--------------------------------------------------------------------------------




Annex 1
Conditions Precedent
[see separate document]
 












--------------------------------------------------------------------------------




Annex 2


Pricing


AS PER FACILITY A]






--------------------------------------------------------------------------------










Annex 1


Conditions Precedent
1.
General Condition Precedent:

Receipt of the following documents, all duly signed (original copies, or
photocopies, if indicated below), of continued validity and in form and content
satisfactory to the Bank at its full and undisturbed discretion:
(a)
The Bank's standard limited waiver on the banking secrecy;

(b)
Open Marine Cargo Insurance Policy naming BNP Paribas New York Branch as loss
payee or co-insured (copy);

(c)
The following legal opinions each in form and substance satisfactory to the
Bank:

(i)
Opinions of special New York and Panama counsel to the Borrower including as to,
(A) enforceability of the New York loan documents under the laws of the State of
New York, (B) the perfection or establishment of priority of security interests
in the Borrower's assets under applicable law (including without limitation the
laws of the United States and the Republic of Panama), and (C) the waiver of
immunities, the submission to jurisdiction to New York State and Federal Courts
of the United States, respectively to the Courts of Geneva and the appointment
of an agent for service of process contained in the loan documents are
irrevocably binding on the Borrower under the laws of the Republic of Panama;

(ii)
Opinions of the Bank's Swiss Counsel as to enforceability of the loan documents
under the laws of Switzerland and the perfection or establishment of priority of
security interests in the Borrower's assets under the laws of Switzerland;

(iii)
Opinions of the Bank's UK Counsel as to enforceability of the loan documents
under the laws of the United Kingdom and the perfection or establishment of
priority of security interests in the Borrower's assets under the laws of the
United Kingdom; and

(iv)
any other legal opinions reasonably requested by the Bank or its counsel, each
addressed to the Bank and in form and substance acceptable to the Bank and its
counsel. [Note: the foregoing changes are intended to conform to the language
concerning legal opinions in Section 6.01(d) of the Facility A Agreement.]

(d)
Borrower's Free Zone User Certificate (copy);

(e)
Appropriate storage insurance policies over the Products while in storage with
PTP naming BNP Paribas New York Branch as loss payee and /or co-insured (copy);











DA-3142105 v3




--------------------------------------------------------------------------------




    




(f)
Appropriate environmental insurance policies naming BNP Paribas New York Branch
as co-insured (copy);

(g)
Availability of Facility A;

(h)
No Default or Event of Default has occurred under Facility A; and

(i)
Any other document the Bank may require from time to time at its full and
undisturbed discretion.

2.
Specific Condition Precedent: Receipt of the following documents, all duly
signed, of continued validity and in form and content satisfactory to the Bank
at its full and undisturbed discretion:

(a)
Suitable text for the Documentary Credit (drawable against presentation of at
least full set of bills of lading issued or endorsed to the order of the Bank
(copies in case of a standby letter of credit) and commercial invoice) in form
and substance satisfactory to the Bank or for the LOI; and

(b)
Any other document the Bank may require from time to time at its full and
undisturbed discretion.

































































- 2 -

--------------------------------------------------------------------------------






Tesoro Panama Company S.A.
c/o Arias, Fabrega & Fabrega
Attn: Ricardo Arango
Plaza 2000, 16th Floor, 50th Street
P.O. Box 0816-01098
Panama, Republic of Panama
Attn: Finance Department


Geneva, 4 February 2010




Amendment no 1 to the
UNCOMMITED LETTER OF CREDIT FACILITY AGREEMENT
(“Amendment no 1”)


Dear Sirs,
We refer to the Uncommitted Letter of Credit Facility Agreement, dated 18
October 2010 (“Agreement”), and to our discussions to amend the same.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Agreement.


Please find below an overview of the agreed to amendments.




1. New Clause 16:


Clause 16 of the Agreement is hereby deleted and replaced in its entirety by the
following:


“16. Event of Default:    If:
(a)
any amount due under this Agreement is not paid at its maturity; or

(b)
the Borrower breaches any material obligation hereunder or contained in any
Security Agreement; or

(c)
any material provision of this Agreement and in the Security Agreements is or
becomes invalid, illegal or unenforceable in any respect under the law of any
applicable jurisdiction; or

(d)
the Borrower fails to provide any documents listed in the section Condition
Subsequent upon reasonable request from the Bank; or

(e)
an Event of Default has occurred under the Facility A Agreement; or

(f)
Any representation or warranty by the Borrower made or deemed made herein or
which is contained in any certificate or document prepared by the Borrower
(including any Collateral Pool Report or schedule or attachment thereto), is
false or misleading in any material respect on or as of the date made or deemed
made;



then
(1) the Borrower shall:
-
procure that the liabilities and obligations of the Bank under all Documentary
Credits and LOI are immediately reduced to zero and/or provide cash collateral
within 1 Business Day from the receipt of the written demand in an amount
specified by the Bank (up to the aggregate Face Amount of the Documentary
Credits and LOI then outstanding);

--------------------------------------------------------------------------------






-
immediately reimburse all Advances (in principal, interest and commissions); and



and (2) the Bank shall be entitled to enforce its rights over the shipping
documents (and apply the proceeds of such per the terms of the Combined
Facilities Intercreditor Agreement and the Swap Lender Intercreditor Agreement
to the outstanding amounts under this Facility and Facility A).


In the event that any Advance is not repaid when due, or in the event that any
other amount payable hereunder is not paid within 5 days following the Bank's
request, then the Bank has the right to claim from the Borrower in addition to
the interest stipulated in Section 13 hereof a penalty interest on such amounts
outstanding from time to time at a rate of 2% per annum.”




2. New Annex 1
The Agreement is further amended by deleting Annex 1 thereto in its entirety and
replacing the same with Annex 1 attached to this Amendment no 1.


3. Other terms and conditions of the Agreement
Except as expressly modified by this Amendment no 1, the terms and provisions
set forth in the Agreement remain unchanged and in full force and effect.


4. Applicable Law and Jurisdiction
The Facility, the Agreement and this Amendment no 1 are governed by and
construed in accordance with Swiss law.
The exclusive jurisdiction shall be the courts of the canton of Geneva,
Switzerland, provided that the Bank may at its discretion bring proceedings
before any United States federal court located in the State of New York.


Multifiduciaire Genève SA, Carrefour de Rive 1, Case postale 3369, 1211 Genève 3
Switzerland, Attn: Rachel Chieffo, (Tél: 022 / 718 41 19, Fax: 022 / 786 58 90),
continues to act as the Borrower's process agent (Zustellungsbevollmächtigter)
in Switzerland (the “Swiss Process Agent”) for all communication from any courts
and insolvency officials in relation to any and all legal and/or enforcement
proceedings arising out of or in connection with this Agreement and Amendment
no1. Furthermore, the Borrower undertakes to immediately appoint a successor
Swiss Process Agent in case of a resignation of the Swiss Process Agent, it
being understood and agreed that a resignation of the Swiss Process Agent may
only become effective upon due appointment of a successor Swiss Process Agent.




We kindly ask you to confirm you agreement with this Amendment no 1 and the
terms and provisions set forth herein by signing and returning to us the
enclosed copy of the same.
This Amendment no 1 may be executed in any number of counterparts, and this has
the same effect as if the signatures on such counterparts were on a single
instrument.



--------------------------------------------------------------------------------




Meanwhile, we remain,
Yours sincerely,
BNP PARIBAS (SUISSE) SA, as Lender,
as Administrative Agent, and as Collateral Agent


/s/ B. LE GOFF         /s/HABEGGER DANIEL
Name: B. Le Goff        Name: Habegger Daniel
Title: Executive Officer        Title: Executive Officer    




Annexes:
Annexe 1:
Conditions Precedent
 
 





We agree to the foregoing
For and on behalf of Tesoro Panama Company, S.A.:


Date:
/s/ G. SCOTT SPENDLOVE____________________
Name: G. Scott Spendlove
Title: SVP, Chief Financial Officer






We acknowledge:


For and on behalf of BNP Paribas, New York Branch:


Date:
/s/ MATTHEW ROSETTI                 /s/ AC MATHIOT
Name: M. Rosetti                    Name: AC Mathiot
Title: VP                        Title: Managing Director

--------------------------------------------------------------------------------








Annex 1
Conditions Precedent
1.    General Condition Precedent:


Receipt of the following documents, all duly signed (original copies, or
photocopies, if indicated below), of continued validity and in form and content
satisfactory to the Bank at its full and undisturbed discretion:
(a)
The Bank's standard limited waiver on the banking secrecy;

(b)
Open Marine Cargo Insurance Policy naming BNP Paribas New York Branch as loss
payee or co-insured (copy);

(c)
The following legal opinions each in form and substance satisfactory to the
Bank:

(i)
Opinions of special New York and Panama counsel to the Borrower including as to,
(A) enforceability of the New York loan documents under the laws of the State of
New York, (B) the perfection or establishment of priority of security interests
in the Borrower's assets under applicable law (including without limitation the
laws of the United States and the Republic of Panama), and (C) the waiver of
immunities, the submission to jurisdiction to New York State and Federal Courts
of the United States, respectively to the Courts of Geneva and the appointment
of an agent for service of process contained in the loan documents are
irrevocably binding on the Borrower under the laws of the Republic of Panama;

(ii)
Opinions of the Bank's Swiss Counsel as to enforceability of the loan documents
under the laws of Switzerland and the perfection or establishment of priority of
security interests in the Borrower's assets under the laws of Switzerland;

(iii)
Opinions of the Bank's UK Counsel as to enforceability of the loan documents
under the laws of the United Kingdom and the perfection or establishment of
priority of security interests in the Borrower's assets under the laws of the
United Kingdom; and

(iv)
any other legal opinions reasonably requested by the Bank or its counsel, each
addressed to the Bank and in form and substance acceptable to the Bank and its
counsel. [Note: the foregoing changes are intended to conform to the language
concerning legal opinions in Section 6.01(d) of the Facility A Agreement.]

(d)
Borrower's Free Zone User Certificate (copy);

(e)
Appropriate storage insurance policies over the Products while in storage with
PTP naming BNP Paribas New York Branch as loss payee and /or co-insured (copy);















DA-3142105 v3

--------------------------------------------------------------------------------






(f)
Appropriate environmental insurance policies naming BNP Paribas New York Branch
as co-insured (copy);

(g)
Availability of Facility A;

(h)
No Default or Event of Default has occurred under Facility A;

(i)
Any other document the Bank may require from time to time at its full and
undisturbed discretion; and

(j)
New York law governed Security Agreement dated 18 October 2010 between the Bank
and the Borrower

2.
Specific Condition Precedent: Receipt of the following documents, all duly
signed, of continued validity and in form and content satisfactory to the Bank
at its full and undisturbed discretion:

(a)
Suitable text for the Documentary Credit (drawable against presentation of at
least full set of bills of lading issued or endorsed to the order of the Bank
(copies in case of a standby letter of credit) and commercial invoice) in form
and substance satisfactory to the Bank or for the LOI; and

(b)
Any other document the Bank may require from time to time at its full and
undisturbed discretion.































































- 2 -

--------------------------------------------------------------------------------



Execution Copy









Tesoro Panama Company S.A.
c/o Arias, Fabrega & Fabrega
Attn: Ricardo Arango
Plaza 2000, 16th Floor, 50th Street
P.O. Box 0816-01098
Panama, Republic of Panama
Attn: Finance Department


Geneva, 18 May 2011


Amendment no 2 to the
UNCOMMITED LETTER OF CREDIT FACILITY AGREEMENT
(“Amendment no 2”)


Dear Sirs,
We refer to the Uncommitted Letter of Credit Facility Agreement, dated 18
October 2010 (“Agreement”) and Amendment no 1 dated 4 February 2011 (“Amendment
no 1”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Agreement.


Please find below an overview of the agreed to amendments.




1. New Clauses 4, 5, 6, 9, 10, 13, 14, 16 and 17


Clauses 4, 5, 6, 9, 10, 13, 14, 16 and 17 of the Agreement (as amended by
Amendment no 1) is hereby deleted and replaced in its entirety by the following:


4. Facility Type:    
Uncommitted, revolving, secured collateral pool credit facility.


It is understood that the Bank is under no obligation whatsoever to issue
Documentary Credits or to countersign LOIs or to make Cash Advances or Advances
and retains the right at its sole and absolute discretion to accept or reject
any drawing requested by the Borrower at its sole and absolute discretion,
notwithstanding whether the Conditions Precedent and Subsequent (Annex 1) are
fulfilled and whether or not an Event of Default has occurred.


5. Facility Purpose:
This Facility finances the purchase of Products by the Borrower from suppliers,
destined for immediate resale or for transport to Panama, discharge into and
storage in the storage facilities of Petroterminal de Panama and subsequent
resale.



The Borrower intends to reimburse the Facility either:
(a) through drawings under Facility A; or
(b) the proceeds of receivables relating to the resale of Products.
The Facility is available through:
(c) the issuance of letters of credit and standby letters of credit
(collectively “Documentary Credits”) in favour of suppliers;
(d) countersignature of letters of indemnity (“LOI” as defined below) issued by
the Borrower in favour of its buyers to which it sold Products or in favour of
BNP Paribas New York Branch;




--------------------------------------------------------------------------------



Execution Copy



“LOI” shall mean the undertaking made by the Borrower, countersigned by the
Bank, in favour of either
(i) a buyer to indemnify the same for all damages, losses and other costs such
buyer may suffer arising from the fact that the Borrower is unable to timely
deliver the relevant shipping documents to such buyer (the foregoing in order to
induce the buyer to make payment for amounts due to the Borrower under the
relevant sale contract); or
(ii) BNP Paribas New York Branch to indemnify the same for all damages, losses
and other costs BNP Paribas New York Branch may suffer arising from the fact
that the Borrower is unable to deliver the relevant shipping documents to BNP
Paribas New York Branch (the foregoing in order to induce BNP Paribas New York
Branch to approve a corresponding drawing under Facility A as per Section 5(a)
above)
The Bank will only countersign a LOI if the relevant shipping documents are
subject to a Documentary Credit issued by the Bank and will be presented to the
Bank by the beneficiary.


(e) the disbursement of advances in cash (“Cash Advances”) paid directly to the
suppliers.


6. Facility Amount:
The aggregate amount in principal, interest and commission outstanding
(“Outstanding Amount”) under the Facility may not exceed USD 150,000,000 (United
States Dollars one hundred and fifty million), the amount being decided and set
by the Bank at its entire discretion and subject to modification at any moment
without specific prior written notification nor justification. Further, (A) the
Outstanding Amount, taken together with all amounts outstanding with respect to
Facility A, may not exceed the lesser of (i) $700,000,000, or (ii) the amount of
the Collateral Pool, and (B) pursuant to Section 9(e) of the Combined Facilities
Intercreditor Agreement, upon any change in the “Maximum Availability Amount”
(as such term is defined in the Facility A Credit Agreement) under the Facility
A Credit Agreement pursuant to Section 2.04(a) of the Facility A Credit
Agreement, the availability hereunder shall be immediately and automatically
amended to reflect a “Facility B Maximum Amount” (as such term is defined in the
Facility A Credit Agreement) in accordance with Section 2.04(a) of the Facility
A Credit, but in each case subject increases in the amount hereunder consented
to and approved in accordance Section 2.04(b) of the Facility A Credit.
Notwithstanding the foregoing, the availability hereunder shall not exceed
$150,000,000 without the consent of the Bank.



To determine the Outstanding Amount hereunder:
(a) Documentary Credits are accounted for at the Banks net liability to the
beneficiary, calculated on a daily basis (in particular owing to the impact of
price fluctuation clauses contained in the Documentary Credit);
(b) LOI are accounted for at US$ 1 each;
(c)
Cash Advances are accounted for at the amount disbursed (plus accrued interest)

(d)
Advances are accounted for at the amount paid by the Bank to the beneficiary of
the Documentary Credit or LOI.



9. Availability Period:
The Bank will not issue any Documentary Credit or LOI or disburse any Cash
Advance after the Expiration Date, unless extended by mutual agreement.



10. Conditions         Issuance of any Documentary Credit or countersignature of
a LOI or disbursement of any
Precedent and         of any Cash Advance is subject to:
Subsequent:        
(a) completion of the General and Specific Conditions Precedent as per Annex 1;




--------------------------------------------------------------------------------



Execution Copy



and;
(b) delivery of a Collateral Pool Report evidencing that the Obligations (as
defined in the Facility A Agreement) and all outstanding obligations hereunder
(including contingent obligations) are not greater than the value of Collateral
Pool.


13. Repayment and     Amounts paid by the Bank under Documentary Credits or LOI
are due for reimbursement by the Borrower the same value day.
Maturity:        


Should the Borrower not reimburse the same value (for example due to
non-availability under Facility A), the Bank may at its full discretion agree to
account amounts paid under the Documentary Credit as an advance (“Advance”) or
insist on immediate reimbursement. If granted, such Advance is due for
reimbursement no later than ten (10) Business Days after the day on which
reimbursement was due as per the first paragraph of this section 13, or, if
earlier on the Expiration Date.


Cash Advances (and interest accrued) are due for reimbursement 45 days after
disbursement.


Advances and Cash Advances will be accounted as overdrafts (respectively as
current account debt) and will bear interest at the one month Eurodollar Rate
plus 2.75% per annum. Interest is compounded on quarterly basis (interest on
interest). The same applies if the Bank refuses to grant an Advance and demands
immediate reimbursement of amounts paid under Documentary Credits or LOI.


14. Final Maturity:
The Banks' liabilities under all Documentary Credits and LOI must be reduced to
zero (or cash collateral as determined by the Bank must be provided) and all
Advances and Cash Advances must be reimbursed latest on Expiration Date, unless
extended.



16. Event of Default:    If:
(a) any amount due under this Agreement is not paid at its maturity; or
(b) the Borrower breaches any material obligation hereunder or contained in any
Security Agreement; or
(c) any material provision of this Agreement and in the Security Agreements is
or becomes invalid, illegal or unenforceable in any respect under the law of any
applicable jurisdiction; or
(d) the Borrower fails to provide any documents listed in the section Condition
Subsequent upon reasonable request from the Bank; or
(e) an Event of Default has occurred under the Facility A Agreement; or
(f) Any representation or warranty by the Borrower made or deemed made herein or
which is contained in any certificate or document prepared by the Borrower
(including any Collateral Pool Report or schedule or attachment thereto), is
false or misleading in any material respect on or as of the date made or deemed
made;
then
(1) the Borrower shall:


- procure that the liabilities and obligations of the Bank under all Documentary
Credits and LOI are immediately reduced to zero and/or provide cash collateral
within 1 Business Day from the receipt of the written demand in an amount
specified by the Bank (up to the aggregate Face Amount of the Documentary
Credits and LOI then outstanding);


-
immediately reimburse all Advances and Cash Advances (in principal, interest and
commissions); and





--------------------------------------------------------------------------------



Execution Copy



and (2) the Bank shall be entitled to enforce its rights over the shipping
documents (and apply the proceeds of such per the terms of the Combined
Facilities Intercreditor Agreement and the Swap Lender Intercreditor Agreement
to the outstanding amounts under this Facility and Facility A).


In the event that any Advance or Cash Advance is not repaid when due, or in the
event that any other amount payable hereunder is not paid within 5 days
following the Bank's request, then the Bank has the right to claim from the
Borrower in addition to the interest stipulated in Section 13 hereof a penalty
interest on such amounts outstanding from time to time at a rate of 2% per
annum.”


17. Sub-participation    The Bank may, without the consent of the Borrower,
enter into risk participation
and Assignment:
arrangements, and/or grant a sub-participation to certain banks (“Participants”)
in respect of this Facility.



The Bank will disclose to the Borrower the identity of each Participant and its
share in the Facility.


The Borrower acknowledges that each issuance of a Documentary Credit or LOI or
countersignature of LOI may be subject to prior approval of all such
Participants, and accordingly such issuance may only occur at the earliest 24
hours (during business hours) after delivery of a suitable request for the
Documentary Credit (as determined by the Bank) to such Participants. Equally the
granting of a Cash Advance or of an Advance may be subject to approval by such
Participants.


The Bank may, with the consent of the Borrower in the event an Event of Default
has not occurred and is continuing, assign all or any of its rights and benefits
under the Facility, or transfer all or any of its rights, benefits and
obligations under the Facility to any other person or insure its risks under the
Facility.


The Bank may, without the consent of the Borrower in the event an Event of
Default has occurred and is continuing assign all or any of its rights and
benefits under the Facility or transfer all or any of its rights, benefits and
obligations under the Facility to any other person or insure its risks under the
Facility.


For the above purposes, the Bank (and BNP Paribas New York Branch) may fully
disclose and exchange any and all information and documentation in respect of
this Facility and Facility A (including but not limited to the regular
Collateral Pool Reports under Facility A) with potential Participants and
assignees and the Borrower releases the Bank and BNP Paribas New York Branch
from all applicable banking secrecy and any other confidentiality obligations as
relating to such disclosures and exchanges with prospective participants and
assignees.




2. Other terms and conditions of the Agreement and Amendment no 1
Except as expressly modified by this Amendment no 2, the terms and provisions
set forth in the Agreement and Amendment no 1 remain unchanged and in full force
and effect..


3. Applicable Law and Jurisdiction
The Facility, the Agreement, Amendment no 1 and this Amendment no 2 are governed
by and construed in accordance with Swiss law.
The exclusive jurisdiction shall be the courts of the canton of Geneva,
Switzerland, provided that the Bank may at its discretion bring proceedings
before any United States federal court located in the State of New York.






--------------------------------------------------------------------------------



Execution Copy





Multifiduciaire Genève SA, Carrefour de Rive 1, Case postale 3369, 1211 Genève 3
Switzerland, Attn: Rachel Chieffo, (Tél: 022 / 718 41 19, Fax: 022 / 786 58 90),
continues to act as the Borrower's process agent (Zustellungsbevollmächtigter)
in Switzerland (the “Swiss Process Agent”) for all communication from any courts
and insolvency officials in relation to any and all legal and/or enforcement
proceedings arising out of or in connection with this Agreement, Amendment no1
and Amendment no 2. Furthermore, the Borrower undertakes to immediately appoint
a successor Swiss Process Agent in case of a resignation of the Swiss Process
Agent, it being understood and agreed that a resignation of the Swiss Process
Agent may only become effective upon due appointment of a successor Swiss
Process Agent.




The Bank may decline to issue any Documentary Credit or LOI or to make any Cash
Advance or Advance at any time for any reason whatsoever without there being the
need for the Bank to justify such refusal. Accordingly, the Borrower hereby
covenants and agrees that it will not at any time rely on the availability of a
Documentary Credit or LOI or a Cash Advance or Advance under the Facility.
Equally, the Borrower will not rely on a clean track record of fully approved
drawing requests.


We kindly ask you to confirm you agreement with this Amendment no 2 and the
terms and provisions set forth herein by signing and returning to us the
enclosed copy of the same.
This Amendment no 2 may be executed in any number of counterparts, and this has
the same effect as if the signatures on such counterparts were on a single
instrument.
Meanwhile, we remain,
Yours sincerely,
BNP PARIBAS (SUISSE) SA, as Lender,
as Administrative Agent, and as Collateral Agent


/s/ B. LE GOFF         /s/ DANIEL HABEGGER
Name: Bernard Le Goff        Name: Daniel Habegger
Title: Executive Officer        Title: Executive Officer    




We agree to the foregoing
For and on behalf of Tesoro Panama Company, S.A.:


Date:
/s/ TRACY D. JACKSON
Name:
Title:




We acknowledge:


For and on behalf of BNP Paribas, New York Branch:


Date:
_____________________                        _____________________
Name:                                    Name:
Title:                                    Title:






--------------------------------------------------------------------------------




Execution Copy






Tesoro Panama Company S.A.
c/o Arias, Fabrega & Fabrega
Attn: Ricardo Arango
Plaza 2000, 16th Floor, 50th Street
P.O. Box 0816-01098
Panama, Republic of Panama
Attn: Finance Department


Geneva, 11 October 2011




Amendment no 3 to the
UNCOMMITED LETTER OF CREDIT FACILITY AGREEMENT
(“Amendment no 3”)


Dear Sirs,
We refer to (i) the Uncommitted Letter of Credit Facility Agreement, dated 18
October 2010 (“Agreement”), Amendment no 1 dated 4 February 2011 (“Amendment no
1”) and Amendment no 2 dated 18 May 2011 (“Amendment no 2) and (ii) the Amended
and Restated Uncommited Revolving Credit Agreement dated as of 11 October 2011
(“Amended and Restated Facilty A Agreement”) by and among Tesoro Panama Company
S.A., BNP Paribas, as Administrative Agent and the other agents and lenders
party thereo.


Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Agreement, provided however
that the Agreement is hereby amended so that each reference to the Facility A
Agreement that is contained herein or contained in the Agreement shall in each
case be deemed to be a reference to the Amended and Restated Facilty A
Agreement.


Please find below an overview of the agreed to amendments.


Clauses 4, 5, 6, 9, 10, 13, 14, 16 and 17 of the Agreement (as amended by
Amendment no 1 and no 2) is hereby deleted and replaced in its entirety by the
following:


4. Facility Type:    Uncommitted, revolving, secured collateral pool credit
facility.


It is understood that the Bank is under no obligation whatsoever to issue
Documentary Credits or to countersign LOIs and retains the right at its sole and
absolute discretion to accept or reject any drawing requested by the Borrower at
its sole and absolute discretion, notwithstanding whether the Conditions
Precedent and Subsequent (Annex 1) are fulfilled and whether or not an Event of
Default has occurred.


5. Facility Purpose:
This Facility finances the purchase of Products by the Borrower from suppliers,
destined for immediate resale or for transport to Panama, discharge into and
storage in the storage facilities of Petroterminal de Panama and subsequent
resale.



The Borrower intends to reimburse the Facility either:
(a) through drawings under Facility A; or
(b) the proceeds of receivables relating to the resale of Products.




--------------------------------------------------------------------------------




Execution Copy


The Facility is available through:
(c) the issuance of letters of credit and standby letters of credit
(collectively “Documentary Credits”) in favour of suppliers;
(d) countersignature of letters of indemnity (“LOI” as defined below) issued by
the Borrower in favour of its buyers to which it sold Products or in favour of
BNP Paribas New York Branch;
“LOI” shall mean the undertaking made by the Borrower, countersigned by the
Bank, in favour of either
(i) a buyer to indemnify the same for all damages, losses and other costs such
buyer may suffer arising from the fact that the Borrower is unable to timely
deliver the relevant shipping documents to such buyer (the foregoing in order to
induce the buyer to make payment for amounts due to the Borrower under the
relevant sale contract); or
(ii) BNP Paribas New York Branch to indemnify the same for all damages, losses
and other costs BNP Paribas New York Branch may suffer arising from the fact
that the Borrower is unable to deliver the relevant shipping documents to BNP
Paribas New York Branch (the foregoing in order to induce BNP Paribas New York
Branch to approve a corresponding drawing under Facility A as per Section 5(a)
above).
The Bank will only countersign a LOI if the relevant shipping documents are
subject to a Documentary Credit issued by the Bank and will be presented to the
Bank by the beneficiary.


6. Facility Amount:
The aggregate amount in principal, interest and commission outstanding
(“Outstanding Amount”) under the Facility may not exceed USD 150,000,000 (United
States Dollars one hundred and fifty million), the amount being decided and set
by the Bank at its entire discretion and subject to modification at any moment
without specific prior written notification nor justification. Further, (A) the
Outstanding Amount, taken together with all amounts outstanding with respect to
Facility A, may not exceed the lesser of (i) $700,000,000, or (ii) the amount of
the Collateral Pool, and (B) pursuant to Section 9(e) of the Combined Facilities
Intercreditor Agreement, upon any change in the “Maximum Availability Amount”
(as such term is defined in the Facility A Credit Agreement) under the Facility
A Credit Agreement pursuant to Section 2.04(a) of the Facility A Credit
Agreement, the availability hereunder shall be immediately and automatically
amended to reflect a “Facility B Maximum Amount” (as such term is defined in the
Facility A Credit Agreement) in accordance with Section 2.04(a) of the Facility
A Credit, but in each case subject increases in the amount hereunder consented
to and approved in accordance Section 2.04(b) of the Facility A Credit.
Notwithstanding the foregoing, the availability hereunder shall not exceed
$150,000,000 without the consent of the Bank.



To determine the Outstanding Amount hereunder:


(a) Documentary Credits are accounted for at the Banks net liability to the
beneficiary, calculated on a daily basis (in particular owing to the impact of
price fluctuation clauses contained in the Documentary Credit); and
(b) LOI are accounted for at US$ 1 each.


9. Availability Period:
The Bank will not issue any Documentary Credit or LOI after the Expiration Date,
unless extended by mutual agreement.



10. Conditions         Issuance of any Documentary Credit or countersignature of
a LOI is subject to:
Precedent and         
Subsequent: (a) completion of the General and Specific Conditions Precedent as
per Annex 1; and




--------------------------------------------------------------------------------




Execution Copy
(b) delivery of a Collateral Pool Report evidencing that the Obligations (as
defined in the Facility A Agreement) and all outstanding obligations hereunder
(including contingent obligations) are not greater than the value of Collateral
Pool.


13. Repayment and Amounts paid by the Bank under Documentary Credits or LOI are
due for reimbursement
Maturity: by the Borrower the same value day.


14. Final Maturity:
The Banks' liabilities under all Documentary Credits and LOI must be reduced to
zero (or cash collateral as determined by the Bank must be provided) latest on
Expiration Date, unless extended.



16. Event of Default:    If:
(a) any amount due under this Agreement is not paid at its maturity; or
(b) the Borrower breaches any material obligation hereunder or contained in any
Security Agreement; or
(c) any material provision of this Agreement and in the Security Agreements is
or becomes invalid, illegal or unenforceable in any respect under the law of any
applicable jurisdiction; or
(d) the Borrower fails to provide any documents listed in the section Condition
Subsequent upon reasonable request from the Bank; or
(e) an Event of Default has occurred under the Facility A Agreement; or
(f) Any representation or warranty by the Borrower made or deemed made herein or
which is contained in any certificate or document prepared by the Borrower
(including any Collateral Pool Report or schedule or attachment thereto), is
false or misleading in any material respect on or as of the date made or deemed
made;
then
(1) the Borrower shall:
procure that the liabilities and obligations of the Bank under all Documentary
Credits and LOI are immediately reduced to zero and/or provide cash collateral
within 1 Business Day from the receipt of the written demand in an amount
specified by the Bank (up to the aggregate Face Amount of the Documentary
Credits and LOI then outstanding);


and (2) the Bank shall be entitled to enforce its rights over the shipping
documents (and apply the proceeds of such per the terms of the Combined
Facilities Intercreditor Agreement and the Swap Lender Intercreditor Agreement
to the outstanding amounts under this Facility and Facility A).


In the event that any amount payable hereunder is not paid within 2 Business
Days after being due, then the Bank has the right to claim from the Borrower
penalty interest on such amounts outstanding at a rate of 5% per annum.


17. Sub-participation    The Bank may, without the consent of the Borrower,
enter into risk participation
and Assignment:
arrangements, and/or grant a sub-participation to certain banks (“Participants”)
in respect of this Facility.



The Bank will disclose to the Borrower the identity of each Participant and its
share in the Facility.


The Borrower acknowledges that each issuance of a Documentary Credit or LOI or
countersignature of LOI may be subject to prior approval of all such
Participants, and accordingly such issuance may only occur at the earliest 24
hours (during business hours) after delivery of a suitable request for the
Documentary Credit (as determined by the Bank) to such Participants.




--------------------------------------------------------------------------------




Execution Copy


The Bank may, with the consent of the Borrower in the event an Event of Default
has not occurred and is continuing, assign all or any of its rights and benefits
under the Facility, or transfer all or any of its rights, benefits and
obligations under the Facility to any other person or insure its risks under the
Facility.


The Bank may, without the consent of the Borrower in the event an Event of
Default has occurred and is continuing assign all or any of its rights and
benefits under the Facility or transfer all or any of its rights, benefits and
obligations under the Facility to any other person or insure its risks under the
Facility.


For the above purposes, the Bank (and BNP Paribas New York Branch) may fully
disclose and exchange any and all information and documentation in respect of
this Facility and Facility A (including but not limited to the regular
Collateral Pool Reports under Facility A) with potential Participants and
assignees and the Borrower releases the Bank and BNP Paribas New York Branch
from all applicable banking secrecy and any other confidentiality obligations as
relating to such disclosures and exchanges with prospective participants and
assignees.




2. Other terms and conditions of the Agreement, Amendment no 1 and Amendment no
2
Except as expressly modified by this Amendment no 3, the terms and provisions
set forth in the Agreement, Amendment no 1 and Amendment no 2 remain unchanged
and in full force and effect..


3. Applicable Law and Jurisdiction
The Facility, the Agreement, Amendment no 1, Amendment no 2 and this Amendment
no 3 are governed by and construed in accordance with Swiss law.
The exclusive jurisdiction shall be the courts of the canton of Geneva,
Switzerland, provided that the Bank may at its discretion bring proceedings
before any United States federal court located in the State of New York.


Multifiduciaire Genève SA, Carrefour de Rive 1, Case postale 3369, 1211 Genève 3
Switzerland, Attn: Rachel Chieffo, (Tél: 022 / 718 41 19, Fax: 022 / 786 58 90),
continues to act as the Borrower's process agent (Zustellungsbevollmächtigter)
in Switzerland (the “Swiss Process Agent”) for all communication from any courts
and insolvency officials in relation to any and all legal and/or enforcement
proceedings arising out of or in connection with this Amendment no 3, the
Agreement, Amendment no 1 and Amendment no 2. Furthermore, the Borrower
undertakes to immediately appoint a successor Swiss Process Agent in case of a
resignation of the Swiss Process Agent, it being understood and agreed that a
resignation of the Swiss Process Agent may only become effective upon due
appointment of a successor Swiss Process Agent.




The Bank may decline to issue any Documentary Credit or LOI at any time for any
reason whatsoever without there being the need for the Bank to justify such
refusal. Accordingly, the Borrower hereby covenants and agrees that it will not
at any time rely on the availability of a Documentary Credit or LOI under the
Facility. Equally, the Borrower will not rely on a clean track record of fully
approved drawing requests.


We kindly ask you to confirm you agreement with this Amendment no 3 and the
terms and provisions set forth herein by signing and returning to us the
enclosed copy of the same.
This Amendment no 3 may be executed in any number of counterparts, and this has
the same effect as if the signatures on such counterparts were on a single
instrument.
Meanwhile, we remain,




--------------------------------------------------------------------------------










Execution Copy


Yours sincerely,
BNP PARIBAS (SUISSE) SA, as Lender,
as Administrative Agent, and as Collateral Agent
Date: 11 10 11
By:  /s/ B. LE GOFF
Name: B. Le Goff
Title:
By:  /s/ P. EBERHARDT
Name: P. Eberhardt
Title:











We agree to the foregoing
For and on behalf of Tesoro Panama Company, S.A.:


Date:
/s/TRACY D. JACKSON
Name: Tracy D. Jackson
Title: Vice President and Treasurer






We acknowledge:


For and on behalf of BNP Paribas, New York Branch:


Date:
/s/ MATTHEW L. ROSETTI                     /s/ JANET KOEHNE
Name:    Matthew L. Rosetti                        Name:Janet Koehne
Title:    Director                                Title: Director
















